            Case 2:20-cv-06540-JS Document 25 Filed 08/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMERICAN OSTEOPATHIC                         :
ASSOCIATION, et al.                          :                CIVIL ACTION
                                             :
   v.                                        :
                                             :                No. 20-6540
AMERICAN BOARD OF INTERNAL                    :
MEDICINE                                      :

                                            ORDER

        AND NOW, this 19th day of August, 2021, upon consideration of Defendant American

Board of Internal Medicine’s Motion to Dismiss, the parties’ briefing on the Motion, and the

parties’ presentations at the May 11, 2021, oral argument on the Motion, and for the reasons stated

in the accompanying Memorandum, it is ORDERED the Motion (Document 17) is GRANTED.

The Complaint is DISMISSED as follows:


        •   Plaintiffs’ tortious interference claims as stated in Counts I and II are DISMISSED

            without prejudice and with leave to amend; and

        •   Plaintiffs’ unjust enrichment and defamation claims as stated in Counts III, IV, V, and

            VI are DISMISSED with prejudice.

        Plaintiffs shall file an amended complaint addressing the pleading deficiencies identified

in the accompanying Memorandum on or before September 13, 2021.




                                                             BY THE COURT:



                                                             /s/ Juan R. Sánchez
                                                             Juan R. Sánchez, C.J.
